           Case 1:19-cr-00186-DAD-BAM Document 34 Filed 12/07/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00186-DAD-BAM
12                                 Plaintiff,
                                                          STIPULATION REGARDING EXCLUDABLE
13                          v.                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                          AND ORDER
14   LESTER EDUARDO CARDENAS FLORES
     and                                                  DATE: December 9, 2020
15   LUIS MADRIGAL REYES,                                 TIME: 1:00 p.m.
                                                          COURT: Hon. Barbara A. McAuliffe
16
                                  Defendants.
17

18
            This case is set for a status conference on December 9, 2020. On May 13, 2020, this Court
19
     issued General Order 618, which suspends all jury trials in the Eastern District of California until further
20
     notice and allows district judges to continue all criminal matters, excluding time under the Speedy Trial
21
     Act with reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s
22
     subsequent declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit
23
     Judicial Council’s Order of April 16, 2020 continuing this court’s judicial emergency for an additional
24
     one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with
25
     additional findings to support the exclusion in the Judge’s discretion. This and previous General Orders
26
     were entered to address public health concerns related to COVID-19.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00186-DAD-BAM Document 34 Filed 12/07/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that
10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00186-DAD-BAM Document 34 Filed 12/07/20 Page 3 of 4


 1 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on December 9, 2020.

 7          2.     By this stipulation, defendants now move to continue the matter until February 24, 2021,

 8 and to exclude time between December 9, 2020, and February 24, 2021, under Local Code T4.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)      Counsel for defendants desire additional time to confer with their clients, review

11          the outstanding plea offers, and conduct further investigation.

12                 b)      Counsel for defendants believe that failure to grant the above-requested

13          continuance would deny them the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                 c)      The government does not object to the continuance.

16                 d)      In addition to the public health concerns cited by General Order 617, and

17          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18          this case because the defendants do not consent to proceed using videoconferencing or telephone

19          conferencing pursuant to General Order 614.

20                 e)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendants in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of December 9, 2020 to February 24,

25          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code

26          T4) because it results from a continuance granted by the Court at defendants’ request on the basis

27          of the Court’s finding that the ends of justice served by taking such action outweigh the best

28          interest of the public and the defendants in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00186-DAD-BAM Document 34 Filed 12/07/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: December 3, 2020                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ KAREN A. ESCOBAR
 8                                                           KAREN A. ESCOBAR
                                                             Assistant United States Attorney
 9
10
      Dated: December 3, 2020                                /s/ MICHAEL J. AED
11                                                           MICHAEL J. AED
12                                                           Counsel for Defendant
                                                             LESTER EDUARDO
13                                                           CARDENAS FLORES

14
      Dated: December 3, 2020                                /s/ MARK A. BROUGHTON
15                                                           MARK A. BROUGHTON
                                                             Counsel for Defendant
16                                                           LUIS MADRIGAL REYES
17
                                                     ORDER
18
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to February
19
     24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
20
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
21

22
     IT IS SO ORDERED.
23

24      Dated:    December 7, 2020                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
